DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, see page 8 of remarks filed 11 November 2020, with respect to the rejections of claim 1 and its dependent claims, have been fully considered and are persuasive.  The rejections of claim 1 and its dependent claims have been withdrawn. 

2.	Applicant's arguments filed 11 November 2020 with respect to independent claims 11 and 17 and their respective dependent claims have been fully considered but they are not persuasive. 
	Applicant asserts, on page 9 of remarks, that “Regarding claim 11, the cited references fail to teach or suggest at least “estimating a probability that a next cellular connection request would be rejected; and implementing barring based at least in part on the determination that the number of cellular connection rejections exceeds the threshold and the probability that the next cellular connection request would be rejected”. With regard to related features previously found in claim 15, the Office Action acknowledges that Yi does not suggest such features and cites McLaughlin at [0070],
McLaughlin describes a “list management in a self-optimizing network” (Title) which is very different than the UE behavior of claim 11. More specifically, McLaughlin’s [0070] describes a “dynamic ANR system 350” (which is a component of a “network resource controller” as shown in Fig. 3) adding cells to a black list based on “predicting with a high probability that adding the cells to other neighbor lists will lead to degraded network performance”. In other words, the self-optimizing network may blacklist some cells in The NRC 300 may also include a user interface 306 that allows an administrator to interact with the NRC's software and hardware resources and to display the performance and operation of the networked computing system 100.” [emphasis added].  Therefore, the dynamic ANR system’s addition of a cell, that has a high probability of degrading performance, to a blacklist, as described in paragraph [0070], is an action that is performed by a user device.
	Applicant asserts, on pages 9-10 of remarks, that “Regarding claim 17, the cited references fail to teach or suggest at least “initiate a timer in response to the cellular connection rejection; determine that a user activity requires cellular service is initiated while the timer is running; and bar at least a first cellular connection in response to the determination, wherein the first cellular connection is barred for a duration of a validity period, wherein the UE is configured to not transmit any connection requests to the cellular base station using the first cellular connection during the duration of the validity period”. With regard to related features previously found in claim 19, the Office Action acknowledges that Yi does not suggest such features and cites Wang at Col. 7 .  

Claim Objections
3.	Claim 17 is objected to because of the following informalities:  line 9 contains the word “requires” rather than “requiring”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

7.	Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, U.S. Patent Application Publication 2016/0014681 (hereinafter Yi), in view of McLaughlin et al., U.S. Patent Application Publication 2015/0208300 (hereinafter McLaughlin).	
	Regarding claim 11, Yi discloses method for a wireless user equipment (UE) device (disclosed is a method for a wireless UE, according to [0074], Fig. 6), the method comprising:
	transmitting at least one cellular connection request (the UE transmits a RRC connection request message, according to [0075], Fig. 6 [step S603]);
	receiving a number of cellular connection rejections rejecting access to a cellular network in response to the at least one cellular connection request (a plurality of RRC connection reject messages are received in response to the RRC connection request message, according to [0077]-[0079], Fig. 6 [steps S605 and S607]);
determining that the number of cellular connection rejections exceeds a threshold (it is determined that the number of RRC connection reject messages has reached a preset number whereby action is to be taken (thereby making the threshold that is exceeded, the preset number minus one), according to [0079]); and
	implementing barring based at least in part on the determination that the number of cellular connection rejections exceeds the threshold (in response to determining that the number of RRC connection reject messages exceeds the predetermined threshold, 
	avoiding the use of a first cellular connection, wherein the first cellular connection is associated with the at least one cellular connection request (use of the old band, that is associated with the exceeded threshold number of RRC connection reject messages, for communicating with the first base station [“first cellular connection”], is avoided, according to [0081]); and 
	attempting to access a second connection (the UE transmits a RRC connection request message to the second base station [“second connection”], according to [0082], Fig. 6 [step S617]).
	Yi does not expressly disclose estimating a probability that a next cellular connection request would be rejected, and implementing barring based at least in part on the probability that the next cellular connection request would be rejected.
	McLaughlin discloses estimating a probability that a next cellular connection request would be rejected, and implementing barring based at least in part on the probability that the next cellular connection request would be rejected (a cell with a high probability of degrading performance is added to a blacklist, according to [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi with McLaughlin by estimating a probability that a next cellular connection request would be rejected, and implementing 
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize dropped calls (McLaughlin:  [0002]).
	Regarding claim 16, the combination of Yi and McLaughlin discloses all the limitations of claim 11.  Additionally, Yi discloses that the first cellular connection comprises a cellular connection using a first cellular radio access technology (RAT), wherein the second connection comprises a connection using a second RAT, wherein attempting to access the second connection comprises transmitting at least a second connection request using the second RAT (a band change condition may entail switching from one RAT (LTE) to a different RAT (WCDMA), with the new RRC request message sent using said different RAT, according to [0074], [0090]-[0091]).

8.	Claims 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim et al., U.S. Patent Application Publication 2014/0355417 (hereinafter Kim), further in view of Wang et al., U.S. Patent No. 9,485,697 (hereinafter Wang).
	Regarding claim 17, Yi discloses a user equipment device (UE) (disclosed is a UE, according to [0058]-[0059], Fig. 4 [element 10]) comprising: 
	a radio (the UE comprises means for communicating with base stations (and therefore comprises a radio), according to [0059]); and
	a processor coupled to the radio (the communication functions of the UE are controlled by a plurality of processors, according to [0062]); 
	wherein the UE is configured to:

	 initiating a timer in response to the cellular connection rejection (a wait time is started after a first RRC connection reject message, according to [0080], Fig. 6 [step S611]);
	receive a cellular connection rejection rejecting access to a cellular network from the cellular base station, in response to the first connection request (a plurality of RRC connection reject messages are received in response to the RRC connection request message, according to [0077]-[0079], Fig. 6 [steps S605 and S607]); 
	make a determination (it is determined that the number of RRC connection reject messages has reached a preset number whereby action is to be taken (thereby making the threshold that is exceeded, the preset number minus one), according to [0079]); and
	bar at least a first cellular connection in response to the determination (in response to determining that the number of RRC connection reject messages exceeds the predetermined threshold, it is determined that a band change condition exists [“barring condition”], according to [0079], [0081], Fig. 6 [step S609], whereby the UE switches from the base station that uses the old band to a second base station that uses a new band in response to the band change condition, according to [0081]-[0082], Fig. 6 [step S615]).
	Yi does not expressly disclose determining that a user activity requiring cellular service is initiated while the timer is running, nor that the first cellular connection is barred for a duration of a validity period, wherein the UE is configured to not transmit 
	Kim discloses determining that a user activity requiring cellular service is initiated while the timer is running (a UE starts an attach procedure while a particular timer is running, according to [0120]-[0121]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi with Kim by determining that a user activity requiring cellular service is initiated while the timer is running.
	One of ordinary skill in the art would have been motivated to make this modification in order to obtain emergency bearers for a UE (Kim:  [0120]-[0121]).
	Neither Yi nor Kim expressly discloses that the first cellular connection is barred for a duration of a validity period, wherein the UE is configured to not transmit any connection requests to the cellular base station using the first cellular connection during the duration of the validity period.
	Wang discloses that the first cellular connection is barred for a duration of a validity period, wherein the UE is configured to not transmit any connection requests to the cellular base station using the first cellular connection during the duration of the validity period (a connection rejection includes a de-prioritization request that instructs a UE to de-prioritize the frequency range of the first connection technology for a given time period [“validity period”], whereby in response to the reception of the connection rejection, the UE connects to the telecommunications network via a second connection technology that uses a different frequency range than the first frequency range that is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as modified by Kim with Wang such that the first cellular connection is barred for a duration of a validity period, wherein the UE is configured to not transmit any connection requests to the cellular base station using the first cellular connection during the duration of the validity period.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid overloading a particular RAT (Wang:  Column 1 Lines 14-44). 
	Regarding claim 21, the combination of Yi, Kim, and Wang discloses all the limitations of claim 17.  Additionally, Yi discloses that to bar at least the first cellular connection comprises barring a cellular radio access technology (a band change condition may entail switching from one RAT (LTE) to a different RAT (WCDMA), according to [0074], [0090]-[0091]).

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of McLaughlin as applied to claim 11 above, further in view of Moisanen et al., U.S. Patent Application Publication 2016/0007176 (hereinafter Moisanen)
	Regarding claim 12, the combination of Yi and McLaughlin discloses all the limitations of claim 11.  Additionally, Wang discloses starting a timer, wherein the timer is started when a first cellular connection rejection of the number of cellular connection 
	Neither Yi nor McLaughlin expressly discloses that based on expiration of the timer, determining that a cumulative wait time exceeds a threshold, wherein said implementing barring is further in response to determining that the cumulative wait time exceeds the threshold.
	Moisanen discloses that based on expiration of the timer, determining that a cumulative wait time exceeds a threshold, wherein said implementing barring is further in response to determining that the cumulative wait time exceeds the threshold (after the timer expires, the base station is barred, according to [0032], Fig. 4 [steps 445 and 450]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as modified by McLaughlin with Moisanen such that based on expiration of the timer, determining that a cumulative wait time exceeds a threshold, wherein said implementing barring is further in response to determining that the cumulative wait time exceeds the threshold.
	One of ordinary skill in the art would have been motivated to make this modification in order to ensure network security and integrity (Moisanen:  [0004]).

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of McLaughlin as applied to claim 11 above, further in view of Wang.
	Regarding claim 14, the combination of Yi and McLaughlin discloses all the limitations of claim 11.	

	Wang discloses that said implementing barring is further based on a period of time (the UE receives a time period during which the UE is to avoid using the first frequency range utilized by the first connection technology, according to Column 7 Line 64 to Column 8 Line 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as modified by McLaughlin with Wang such that said implementing barring is further based on a period of time.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid overloading a particular RAT (Wang:  Column 1 Lines 14-44).

11.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim in view of Wang as applied to claim 17 above, further in view of Koslela et al., U.S. Patent Application Publication 2014/0307720 (hereinafter Koslela).
	Regarding claim 18, the combination of Yi, Kim, and Wang discloses all the limitations of claim 17.
	Neither Yi, Kim, nor Wang expressly discloses that the duration of the validity period is randomized.
	Koslela discloses that the duration of the validity period is randomized (a barring time is randomized, according to [0077]).

	One of ordinary skill in the art would have been motivated to make this modification in order to prevent large numbers of UEs from establishing connections simultaneously (Koslela:  [0078]).

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kim in view of Wang as applied to claim 17 above, further in view of Deng et al., U.S. Patent Application Publication 2017/0223584 (hereinafter Deng).
	Regarding claim 20, the combination of Yi, Kim, and Wang discloses all the limitations of claim 17.
	Neither Yi, Kim, nor Wang expressly discloses that the first connection comprises a connection using a first public land mobile network (PLMN), wherein the UE is further configured to transmit a second connection request associated with a second PLMN.
	Deng discloses that the first connection comprises a connection using a first public land mobile network (PLMN), wherein the UE is further configured to transmit a second connection request associated with a second PLMN (a UE connected to a given PLMN reselects a different PLMN, according to [0075]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yi as modified by Kim as modified by Wang with Deng such that the first connection comprises a connection using a first public land 
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid network overload (Deng:  [0023]).

Allowable Subject Matter
13.	Claims 1-8, 10, and 24 are allowed.

14.	Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645